Citation Nr: 1603432	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-18 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement service connection for migraine headaches, to include as secondary to sinusitis. 

2. Entitlement service connection for a right elbow disability.

3. Entitlement service connection for a left elbow disability.

4. Entitlement service connection for a right shoulder disability.

5. Entitlement service connection for a left hand disability.

6. Entitlement service connection for a right hand disability. 

7. Entitlement service connection for chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1987 to April 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

A February 2015 rating decision, in pertinent part, denied the Veteran service connection for a right elbow disability, a left elbow disability, a right shoulder disability, a right hand disability, a left hand disability, and chronic fatigue syndrome.  He filed a notice of disagreement in March 2015.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued.

[A February 2015 rating decision denied the Veteran service connection for migraine headaches as secondary to Gulf War exposure as a separate question, and the Veteran included that issue in his March 2015 notice of disagreement.  However, such claim is already part and parcel of the claim for service connection that has been before the Board and was remanded for development.  While the theory of entitlement to service connection for migraine headaches in the claim remanded by the Board was pursued and addressed as one of secondary (to sinusitis) service connection, consideration of a claim of service connection must include all theories of entitlement presented or raised by the record .  Parceling out separate theories of entitlement as separate claims is inappropriate.  For a claim of service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).]  

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim seeking service connection for migraine headaches as secondary to his service-connected sinusitis.  Specifically, as there has not been substantial compliance with previous remand instructions, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The August 2013 Board remand instructed the AOJ to secure a medical opinion to determine the nature and etiology of the Veteran's migraine headaches, and to address whether they were caused by or aggravated by any service connected disability, including sinusitis.  On October 2013 VA headache examination, the examiner conducted an examination and reviewed the Veteran's VA record, and opined that his migraine headaches were less likely than not incurred in or caused by an in-service injury, event or illness; less likely than not proximately due to or the result of his service-connected sinusitis; and pre-existed service and were clearly and unmistakably not aggravated beyond natural progression by an in-service injury, event, or illness.  However, that opinion was premised on an inaccurate factual basis, and is inadequate for rating purposes.  The Veteran's June 1986 service entrance examination report does not note a history of migraine or frequent or severe headaches, and the October 2013 examiner did not identify what evidence clearly and unmistakably establishes that migraine headaches pre-existed the Veteran's service.  He is entitled to a presumption of soundness on entry with respect to any disability not noted on induction in service, and that presumption is rebuttable only by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111.  While he apparently told the VA examiner that "he remembers some headaches prior to service," such vague recollection does not rise to the level of clear and unmistakable evidence of pre-existence.  

The Veteran's alternate theory of entitlement to service connection for a migraine headache disorder is that such disorder is due to Gulf War exposures.  His service personnel records show that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Notably, migraine headaches are a known clinical diagnosis (and therefore not an undiagnosed illness).  Consequently, the environmental hazards to which he was exposed must be identified, and it must be determined whether or not they were an etiological factor for his development of the migraine headaches.  He has not described the environmental hazards to which he was exposed in service.  A remand to ascertain the nature of the hazards, and whether or not they caused the migraine headaches is necessary.  

The case is REMANDED for the following:

1. The AOJ should issue an appropriate SOC addressing the Veteran's claims of service connection for disabilities of the right elbow, left elbow, right shoulder, right hand disability, and left hand, and chronic fatigue syndrome.  He should be advised of the time provided for filing a substantive appeal.  If he timely perfects an appeal in the matters they should be returned to the Board.

2. The AOJ should arrange for the Veteran to be examined by a neurologist to ascertain the nature and likely etiology of his claimed migraine headache disorder.  The examiner should review his record including this remand, previous opinions in this matter including the previous opinions which the Board found inadequate, and the representative's January 2016 argument that included citations to allegedly supporting information.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that:

(a) Identify the nature of the Veteran's migraine headache disorder and its likely etiology (specifically acknowledging that he is entitled to a presumption of soundness on entry in service with respect to a headache disorder); whether or not they were incurred in service; and whether or not they have been caused or aggravated by a service-connected disability (which include respiratory, nasal, and ear disabilities, and tinnitus).  The rationale for the opinion should include comment on the argument and allegedly supporting citations presented by the Veteran's representative in January 2016. 

(b) Ask the Veteran to identify any the specific environmental hazards to which he allegedly was exposed while serving in the Persian Gulf.  If he does so, and such exposure is confirmed (or conceded by VA) the examiner should provide an opinion as to whether or not the Veteran's migraine headaches are at least as likely as not related to his service, by virtue of exposure to the hazard identified. 

The examiner should include rationale will all opinions.

3. Thereafter, the AOJ should then review the record and readjudicate the claim of service connection for migraine headaches.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

